Citation Nr: 1444438	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.
 
2.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.
 
3.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a headache disability.

5.  Entitlement to service connection for a prostate disability.

6.  Entitlement to service connection for hearing loss disability, to include as secondary to service-connected diabetes mellitus or herbicide exposure.

WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to November 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2007 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  In January 2013, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In a March 2007 rating decision, the RO denied service connection for impaired hearing, claimed as secondary to herbicide exposure.  While the RO adjudicated that claim in a May 2010 decision as a petition to reopen, the Board finds that the March 2007 rating decision has been precluded from becoming final by receipt of a July 2007 written statement from the Veteran that the Board has construed as a timely notice of disagreement.  Thus, the March 2007 rating action is the decision on appeal as to that issue.

In a May 2010 decision, the RO denied service connection for a prostate disability and declined to reopen the previously denied claims for service connection for a left knee disability, hypertensive retinopathy, and a right shoulder disability.

In July 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  In a December 2013 supplemental statement of the case, the RO granted service connection for hypertensive retinopathy.  Thus, that issue is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In the July 2013 remand, the Board requested that the AOJ Contact the National Personnel Records Center (NPRC) and National Archives Records Administration (NARA) and request all medical treatment records pertaining to the Veteran from the Long Beach Naval Hospital from 1974 to 1992.  The Board noted that the Long Beach Naval Hospital closed in 1994 but records from that facility had not been requested through any official sources.

In August 2013, the AOJ requested the records from the NPRC.  In a September 2013 reply, the NPRC stated that its response to the AOJ's prior September 2002 request contained all available service treatment records.  The Board notes that the Veteran's service treatment records from active service are not the records being sought but rather post-service records from a naval hospital.  The Board notes that the September 2002 request was for medical treatment records pertaining to the Veteran from the Long Beach Naval Hospital, but only from 1974 to 1987 and not through 1992 as the Board requested.  The record also shows that the request was returned because the forwarding order had expired.  A January 2003 rating decision confirms that the request was returned and notes that the Veteran had not provided another address for the hospital.  Thus, the record does not contain an adequate reply to the requested treatment records from the Long Beach Naval Hospital.  The AOJ also did not submit a request to the NARA.

Therefore, the AOJ should request from the NPRC and NARA all medical treatment records pertaining to the Veteran from the Long Beach Naval Hospital from 1974 to 1992, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also requested that the Veteran be provided a VA examination to determine whether any diagnosed prostate disability, to include benign prostatic hypertrophy, was related to active service, or was caused or aggravated by service-connected voiding dysfunction or any other service-connected disability.

At a November 2013 VA examination, the examiner provided an adequate opinion with sound rationale on whether the Veteran's benign prostatic hypertrophy was related to active service.  However, the rationales for the opinions on whether benign prostatic hypertrophy was caused or aggravated by service-connected voiding dysfunction or any other service-connected disability are incomplete.  With respect to whether the benign prostatic hypertrophy was caused by a service-connected disability, the examiner noted that the Veteran's voiding dysfunction may have multiple etiologies including diabetes mellitus, advanced age, and benign prostatic hypertrophy.  With respect to whether the benign prostatic hypertrophy was aggravated by a service-connected disability, the examiner noted that the Veteran's voiding dysfunction was due to diabetes mellitus and stated that benign prostatic hypertrophy was not caused, much less aggravated, by a voiding dysfunction.  These rationales do not fully support the stated opinions.  Thus, the claims file should be returned to the examiner to obtain an addendum.

Prior to requesting the addendum, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through January 2012.  Any treatment notes since that time should be obtained.  While they are not in the claims file or either of the above systems, a February 2014 rating decision cites to VA treatment notes through January 2014.  Thus, the record shows that the Veteran continues to receive VA treatment.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Contact the NPRC and NARA and request all post-service medical treatment records pertaining to the Veteran from the Long Beach Naval Hospital from 1974 to 1992.  Specify that the records sought relate to treatment of the Veteran after retirement from service.  If any of the requested records were retired and placed into long-term storage under the control of either the NPRC or NARA, the appropriate agency should have the records activated and provide copies as requested.  If no records are located, it should be noted in the claims file by written response from the requested repository and the Veteran should be informed and provided the opportunity to submit those records.

2.  Obtain any VA treatment records since January 2012.

3.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the November 2013 VA genitourinary examination for an addendum.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following.

(a)  State whether it is at least as likely as not (50 percent or greater probability) that benign prostatic hypertrophy was caused by a service-connected voiding dysfunction or any other service-connected disability.  

(b)  State whether it is at least as likely as not (50 percent or greater probability) that benign prostatic hypertrophy was aggravated by a service-connected voiding dysfunction or any other service-connected disability.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

